             Case 2:17-cr-00278-ODW Document 1078 Filed 12/14/20 Page 1 of 8 Page ID #:4727

                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            CR 17-00278-ODW-32

 Defendant           Ever Rivas                                              Social Security No. N         O   N   E
 akas:   Satanas                                                             (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH   DAY   YEAR
             In the presence of the attorney for the government, the defendant appeared in person on this date.     Dec.    14   2020

  COUNSEL                                                            David J Kaloyanides, panel
                                                                            (Name of Counsel)

      PLEA           x GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO            NOT
                                                                                                               CONTENDERE        GUILTY
           There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
     FINDING
          Count 1: 18:1962(d) RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS CONSPIRACY
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:

24 months, to run concurrently with the term of imprisonment imposed in Los Angeles County Superior
Court, Docket No. BA442339.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25
per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.


Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that the defendant has established an
inability to pay any fine.


Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three years
under the following terms and conditions:


1.   The defendant shall comply with the rules and regulations of the United States Probation Office and Second
Amended General Order 20-04.


2.       The defendant shall not commit any violation of local, state, or federal ordinance.



CR-104 (wpd 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 1
            Case 2:17-cr-00278-ODW Document 1078 Filed 12/14/20 Page 2 of 8 Page ID #:4728

 USA vs.     Ever Rivas                                        Docket No.:   CR 17-00278-ODW-32

3.     During the period of community supervision, the defendant shall pay the special assessment in accordance
with this judgment's orders pertaining to such payment.


4.       The defendant shall cooperate in the collection of a DNA sample from himself.


5.      The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit
to one drug test within 15 days of release from custody and at least two periodic drug tests thereafter, not to exceed
eight tests per month, as directed by the Probation Officer.


6.     The defendant shall submit his person, property, house, residence, vehicle, papers, computers (as defined
in 18 U.S.C. § 1030(e)(1)), cell phones, other electronic communications or data storage devices or media, email
accounts, social media accounts, cloud storage accounts, or other areas under the defendant's control, to a
suspicion-less search conducted by a United States Probation Officer or law enforcement officer at any time of
the day or night by any law enforcement or probation officer, with or without a warrant. Failure to submit to a
search may be grounds for revocation. If stopped or questioned by a law enforcement officer for any reason,
defendant shall notify that officer that defendant is on federal supervised release and subject to a search. The
defendant shall warn any other occupants that the premises may be subject to searches pursuant to this condition.


7.    The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate,
passport or any other form of identification in any name, other than the defendant's true legal name, nor shall the
defendant use, any name other than his true legal name without the prior written approval of the Probation Officer.


8.     The defendant shall not associate with anyone known to him to be a member of the MS-13, Parkview,
and/or Mexican Mafia Gangs and others known to him to be participants in the MS-13, Parkview, and/or Mexican
Mafia Gang's criminal activities, with the exception of his family members. He may not wear, display, use or
possess any gang insignias, emblems, badges, caps, hats, jackets, or any other clothing that defendant knows
evidence affiliation with the MS-13, Parkview, and/or Mexican Mafia Gang, and may not display any signs or
gestures that defendant knows evidence affiliation with the MS-13, Parkview, and/or Mexican Mafia Gang.


9.     As directed by the Probation Officer, the defendant shall not be present in any area known to him to be a
location where members of the MS-13, Parkview, and/or Mexican Mafia Gang meet and/or assemble.


10.    The defendant shall comply with the immigration rules and regulations of the United States, and if deported
from this country, either voluntarily or involuntarily, not reenter the United States illegally. The defendant is not
required to report to the Probation & Pretrial Services Office while residing outside of the United States; however,
within 72 hours of release from any custody or any reentry to the United States during the period of Court-ordered

CR-104 (wpd 12/20)                    JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 2
            Case 2:17-cr-00278-ODW Document 1078 Filed 12/14/20 Page 3 of 8 Page ID #:4729

 USA vs.     Ever Rivas                                        Docket No.:   CR 17-00278-ODW-32

supervision, the defendant shall report for instructions to the United States Probation Office located at: the Federal
Building, 300 North Los Angeles Street, Suite 1300, Los Angeles, California 90012.


Pursuant to 18 U.S.C. § 3553(a), the Court shall impose a sentence sufficient, but not greater than necessary, to
comply with the purposes set forth in paragraph (2) of this subsection. The Court, in determining the particular
sentence to be imposed, shall consider-


1.       The nature and circumstances of the offense and the history and characteristics of the defendant;
2.       The need for the sentence imposed -
a.     To reflect the seriousness of the offense; to promote respect for the law, and to provide just punishment for
the offense;
b.       To afford adequate deterrence future to criminal conduct;
c.       To protect the public from further crimes of the defendant; and
d.   To provide the defendant with needed educational or other correctional treatment in the most effective
manner.
3.       The kinds of sentences available;
4.       The guideline sentencing range;
5.       The need to avoid unwarranted sentence disparities among defendants with similar records who have been
         found guilty of similar conduct




CR-104 (wpd 12/20)                    JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 3
            Case 2:17-cr-00278-ODW Document 1078 Filed 12/14/20 Page 4 of 8 Page ID #:4730

 USA vs.     Ever Rivas                                                      Docket No.:       CR 17-00278-ODW-32


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            December 14, 2020
            Date                                                  U. S. District Judge


 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




            December 14, 2020                               By    Sheila English /s/
            Filed Date                                            Deputy Clerk




 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).



                             STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE



                             While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (wpd 12/20)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 4
            Case 2:17-cr-00278-ODW Document 1078 Filed 12/14/20 Page 5 of 8 Page ID #:4731
 1.    The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                        in criminal activity and must not knowingly associate with any person
                                                                                     convicted of a felony unless granted permission to do so by the probation
 2.    The defendant must report to the probation office in the federal              officer. This condition will not apply to intimate family members, unless
       judicial district of residence within 72 hours of imposition of a             the court has completed an individualized review and has determined
       sentence of probation or release from imprisonment, unless                    that the restriction is necessary for protection of the community or
       otherwise directed by the probation officer;                                  rehabilitation;

 3.    The defendant must report to the probation office as instructed by      10.   The defendant must refrain from excessive use of alcohol and must not
       the court or probation officer;                                               purchase, possess, use, distribute, or administer any narcotic or other
                                                                                     controlled substance, or any paraphernalia related to such substances,
 4.    The defendant must not knowingly leave the judicial district                  except as prescribed by a physician;
       without first receiving the permission of the court or probation
       officer;                                                                11.   The defendant must notify the probation officer within 72 hours of being
                                                                                     arrested or questioned by a law enforcement officer;
 5.    The defendant must answer truthfully the inquiries of the probation
       officer, unless legitimately asserting his or her Fifth Amendment       12.   For felony cases, the defendant must not possess a firearm, ammunition,
       right against self-incrimination as to new criminal conduct;                  destructive device, or any other dangerous weapon;

 6.    The defendant must reside at a location approved by the probation       13.   The defendant must not act or enter into any agreement with a law
       officer and must notify the probation officer at least 10 days before         enforcement agency to act as an informant or source without the
       any anticipated change or within 72 hours of an unanticipated                 permission of the court;
       change in residence or persons living in defendant’s residence;
                                                                               14.   The defendant must follow the instructions of the probation officer to
 7.    The defendant must permit the probation officer to contact him or             implement the orders of the court, afford adequate deterrence from
       her at any time at home or elsewhere and must permit confiscation             criminal conduct, protect the public from further crimes of the
       of any contraband prohibited by law or the terms of supervision and           defendant; and provide the defendant with needed educational or
       observed in plain view by the probation officer;                              vocational training, medical care, or other correctional treatment in the
                                                                                     most effective manner.
 8.    The defendant must work at a lawful occupation unless excused by
       the probation officer for schooling, training, or other acceptable
       reasons and must notify the probation officer at least ten days
       before any change in employment or within 72 hours of an
       unanticipated change;




CR-104 (wpd 12/20)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                              Page 5
            Case 2:17-cr-00278-ODW Document 1078 Filed 12/14/20 Page 6 of 8 Page ID #:4732
 USA vs.     Ever Rivas                                                        Docket No.:     CR 17-00278-ODW-32


             The defendant must also comply with the following special conditions (set forth below).



 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS



           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not
 applicable for offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and costs must be paid by certified check
 or money order made payable to “Clerk, U.S. District Court.” Each certified check or money order must include the case name and number.
 Payments must be delivered to:



           United States District Court, Central District of California

           Attn: Fiscal Department

           255 East Temple Street, Room 1178

           Los Angeles, CA 90012



 or such other address as the Court may in future direct.



          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.



          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).



          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).




CR-104 (wpd 12/20)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                        Page 6
            Case 2:17-cr-00278-ODW Document 1078 Filed 12/14/20 Page 7 of 8 Page ID #:4733
 USA vs.     Ever Rivas                                                          Docket No.:      CR 17-00278-ODW-32




                                                                     RETURN



 I have executed the within Judgment and Commitment as follows:

 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                      to

      at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.


                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                 CERTIFICATE



 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY




CR-104 (wpd 12/20)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                           Page 7
            Case 2:17-cr-00278-ODW Document 1078 Filed 12/14/20 Page 8 of 8 Page ID #:4734
 USA vs.     Ever Rivas                                                        Docket No.:     CR 17-00278-ODW-32

Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.



         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.




         (Signed)

                     Defendant                                                    Date




                     U. S. Probation Officer/Designated Witness                   Date




CR-104 (wpd 12/20)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 8
